DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments in Appeal Brief filed on March 07, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 1, 6, 12, 14, 15, 17, 19, 21, 22 and 24-34.
Examiner considers applicant’s and arguments in pages 1-30 of Appeal Brief regarding independent claims 1, 12 and 17 are persuasive. Examiner believes specifically invention to migrating file locks in distributed file systems. Examiner believes the limitation of “receiving, by a processor of a file system server, over a first connection, a connection identifier request initiated by a file system client; 
generating a first connection identifier comprising a server identifier of the file system server and identifiers of a plurality of files that were previously opened by the file system client over the first connection, wherein a file of the plurality of files has a file lock associated with the first connection; 
transmitting, over the first connection, the first connection identifier;
receiving, by the processor, over a second connection, a plurality of connection identifiers; 
responsive to determining, in view of respective server identifier fields of one or more connection identifiers of the plurality of connection identifiers, that the one or more connection identifiers of the plurality of connection identifiers were not previously issued by the file system server, discarding the one or more connection identifiers; 
identifying, among remaining connection identifiers of the plurality of connection identifiers, a second connection identifier that matches the first connection identifier; and 
transferring, by the processor, the file lock to the second connection" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 12 and 17 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, receiving, by a processor of a file system server, over a first connection, a connection identifier request initiated by a file system client; 
generating a first connection identifier comprising a server identifier of the file system server and identifiers of a plurality of files that were previously opened by the file system client over the first connection, wherein a file of the plurality of files has a file lock associated with the first connection; 
transmitting, over the first connection, the first connection identifier;
receiving, by the processor, over a second connection, a plurality of connection identifiers; 
responsive to determining, in view of respective server identifier fields of one or more connection identifiers of the plurality of connection identifiers, that the one or more connection identifiers of the plurality of connection identifiers were not previously issued by the file system server, discarding the one or more connection identifiers; 
identifying, among remaining connection identifiers of the plurality of connection identifiers, a second connection identifier that matches the first connection identifier; and 
transferring, by the processor, the file lock to the second connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159